UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


WALTER DIAZ a/k/a
ERIC ROGERS,

                                    Plaintiff,
       v.                                                      DECISION, ORDER
                                                                 AND NOTICE
                                                                 13-CV-21-A
SUPERINTENDENT D. ARTUS. et al.,

                                    Defendants.


       This prisoner’s civil rights case is brought by the plaintiff, Walter Diaz, to assert

two primary claims under 42 U.S.C. § 1983 that his constitutional rights were violated

by staff of the Wende Correctional Facility (“Wende”): first, that plaintiff was retaliated

against by the defendants for complaining about being mistreated by corrections

officers; and, second, that plaintiff was assaulted by the defendants on March 22,

2012, and the Superintendent at Wende is also responsible for the assault even

though the Superintendent did not participate in the assault by corrections officers.

Dkt. No. 71.

       The case was referred to Magistrate Judge Jeremiah J. McCarthy pursuant to

28 U.S.C. § 636(b)(1) for the conduct of pretrial proceedings. On May 9, 2018, after

the close of pretrial discovery and dispositive motions were filed, the Magistrate Judge

filed a Report and Recommendation recommending that summary judgment pursuant

to Fed. R. Civ. P 56(a) be granted in part, and denied in part, as follows:

               (a) granted in favor of all defendants and against plaintiff Diaz
               on plaintiff’s claim that the defendants unconstitutionally
               retaliated against him for his complaints about mistreatment
              by assaulting him on March 22, 2012, and by taking certain
              actions to cover up the assault, on the ground that plaintiff
              failed to exhaust available administrative grievance
              procedures as required by 42 U.S.C. § 1997e(a);

              (b) granted in favor of defendants Robert Michienzi, Gloria
              Barlow-Harper and James Myers on the plaintiff’s claim that
              the defendants unconstitutionally retaliated against the
              plaintiff for complaints about mistreatment by corrections
              officers on the ground that there is insufficient evidence that
              these particular defendants knew of his complaints and that
              there is, therefore, insufficient evidence these defendants
              acted against him because of his complaints;

              (c) denied on the defendants’ argument that the Heck1
              doctrine bars the plaintiff’s retaliation claim;

              (d) denied on defendant Myers’ arguments (i) that he used
              only de minimis force against plaintiff on March 22, 2012, and
              cannot therefore have used excessive force during the
              alleged assault of the plaintiff, and (ii) that the defendant
              failed to intervene to protect plaintiff during the assault by
              others;

              (e) granted on defendant Barlow-Harper’s argument that she
              did not fail to intervene to protect the plaintiff during the
              assault by others;

              (f) granted in favor of defendant Artus on the ground that he
              lacked sufficient personal involvement in any retaliatory acts,
              including the assault, to be liable, and because he did not
              maintain a de facto policy allowing officers to assault and
              retaliate against prisoners at Wende.

See Dkt. No. 259. The parties’ objections to the Report and Recommendation are

presently before the Court.

      The Court reviews the findings and conclusions of the Report and

Recommendation pursuant to 28 U.S.C. § 636(b)(1). To the extent that a party makes


      1
          Heck v. Humphrey, 512 U.S. 477 (1994).

                                             2
a timely and specific objection to a magistrate judge’s report and recommendation, the

standard of review is de novo. Id.

       In addition, the Court “may accept, reject, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1).

Accordingly, in order to address in the first instance potentially meritorious issues, the

Court also reviews unobjected-to findings or recommendations in a report and

recommendation by the clear error and manifest injustice standards of review, which

are the standards that govern the Court of Appeals’ discretionary review of forfeited

issues and legal issues that require no fact finding. See Mhany Mgmt., Inc. v. Cty. of

Nassau, 819 F.3d 581, 615 (2d Cir. 2016).

       The Court has found oral argument of the parties’ objections to the Report and

Recommendation unnecessary. The Court assumes the parties’ close familiarity with

all the issues before the Court and provides only enough explanation in this Decision,

Order and Notice to describe its findings, conclusions, and directions to the parties.

       I. Retaliation--Failure to Exhaust. With respect to the recommendation of the

Magistrate Judge to grant summary judgment pursuant to Fed. R. Civ. P. 56(a)

against plaintiff Diaz on his § 1983 claim that the defendants retaliated against him for

complaining about mistreatment by taking various actions under color of law, the

Court does not adopt the recommended finding that plaintiff failed to exhaust available

administrative remedies as required by 42 U.S.C. § 1997e(a), and does not adopt the

recommendation to grant summary judgment in favor of the defendants on this claim.

Dkt. No. 259, pp. 5-8. Plaintiff’s Grievance Number WDE-36319-12 concerning the


                                             3
alleged assault by corrections officers on March 22, 2012, seems clearly to have led

to exhaustion of plaintiff’s claim that he was assaulted in retaliation for complaining

about mistreatment by corrections officers. The administrative process with respect to

this grievance began with plaintiff’s March 25, 2012 letter describing the assault and

his retaliation theory and that letter was amended by an April 10, 2012 letter. Dkt.

Nos. 223-45, 223-52. It continued with the disposition of Superintendent Artus’ review

dated April 26, 2012, Dkt. No. 223-44, and concluded, for § 1997e(a) exhaustion

purposes, with the September 26, 2012 response of the Central Office Review

Committee of the Department of Corrections and Community Supervision to plaintiff’s

appeal of the prior dispositions. Dkt. No. 223-42; see e.g., Nelson v. Deming, 140

F.Supp.3d 248, 264-66 (W.D.N.Y. 2015). Because plaintiff therefore seems to have

admissible evidence that he did exhaust a claim that he was assaulted on March 22,

2012 in retaliation by defendants under color of law for complaints of mistreatment,

the Court does not adopt the recommendation to grant summary judgment on

plaintiff’s retaliation claim based upon the defendants’ affirmative defense pursuant to

42 U.S.C. § 1997e(a).2

       The Magistrate Judge concluded plaintiff Diaz failed to exhaust his retaliation



      2
          The Court gives Fed. R. Civ. P. 56(f)(3) notice below that it will consider
summary judgment in plaintiff Diaz’s favor that this central claims were exhausted under
42 U.S.C. § 1997e(a). Plaintiff seems also to have exhausted a claim that he was
deprived of property and harassed in retaliation under color of law for his having
complained of mistreatment on March 19, 2012, three days before the alleged
retaliatory assault. Dkt. No. 223-35; see id. 223-33, and 223-32 (grievance
WDE-36274-12); see Dkt. Nos. 223-36, 223-40, 223-38 (claim of abuse of authority on
March 14, 2012 five days before the claim of retaliation on March 19, 2012).

                                            4
claim by finding that other specific alleged retaliatory acts by various defendants —

exclusive of the allegedly retaliatory assault of the plaintiff — were not raised by

plaintiff during administrative proceedings. Dkt. No. 259, pp. 5-8; but see Dkt. No. 71,

pp. 4-8, ¶¶ 19-40; Dkt. No. 222, p. 6, ¶¶ 15-16; pp. 97-98, ¶¶ 74-79; Dkt. No. 258, pp.

20-23. Excluding consideration of the assault, the Magistrate Judge concluded the

following specific allegations that certain defendants retaliated against plaintiff after

the assault are unexhausted:

              knowingly filing a false Inmate Misbehavior Report, knowingly
              providing false or misleading testimony before the Tier III
              Hearing, and knowingly providing false or misleading
              testimony to the Erie County Grand Jury

Compare Dkt. No. 259, p. 5, with Dkt. No. 71, ¶ 64. But it is clear that a failure to

administratively exhaust these additional allegations of retaliation does not warrant

summary judgment for a failure to exhaust the entire retaliation claim because, for the

reasons stated above, the retaliation claim was exhausted at least as to the allegedly

retaliatory assault. Jones v. Bock, 549 U.S. 199, 219-24 (2007).

       Moreover, because plaintiff Diaz raises fact issues whether false-report and

false-testimony acts by defendants to retaliate against him were part of an effort to

thwart the processing of his administrative grievance that he suffered a retaliatory

assault, see Dkt. No. 222, pp. 94-102, ¶¶ 57-107, it is not clear as a matter of law that

the exhaustion requirement even applies to specific claims based upon these acts.

See Ross v. Blake, 136 S.Ct. 1850, 1859-60 (2016). Dead end administrative

grievance procedures are not subject to the § 1997e(a) exhaustion requirement. 136

S.Ct. at 1859. If officials made administrative relief functionally unavailable to plaintiff

                                              5
by specific post-assault threats, see Dkt. No. 222, p. 92, ¶ 50 (citing Dkt. No. 223-45,

p. 4); see e.g., Galberth v. Durkin, 2016 WL 3910270, at *3 (N.D.N.Y. 2016), or by a

concerted effort to cover-up a defendant’s actions to retaliate against plaintiff for

plaintiff’s complaints of mistreatment by lying and making false reports, the

defendants’ failure-to-exhaust affirmative defense will fail3 . 136 S.Ct. at 1859-60. The

Court finds plaintiff has raised triable issues of material fact with respect to the

availability of the administrative remedy for the alleged acts of retaliation after the

assault of plaintiff. For all of these reasons, summary judgment in the defendants’

favor pursuant to Fed. R. Civ. P. 56(a) on their failure-to-exhaust affirmative defense

is denied.

       II. Retaliation--Lack of Knowledge of Complaints. The Magistrate Judge

recommended that the Court find that defendants Michienzi, Barlow-Harper and Myers

could not be found to be liable for the assault of plaintiff Diaz in retaliation under color

of law for his complaints about mistreatment by corrections officers, Dkt. No. 259, pp.

8-11, because there is insufficient evidence that these particular defendants actually

knew of his complaints. That recommendation presumed that the only actionable

retaliation against plaintiff is the portion of the alleged assault that occurred in D-Block

at Wende. There are triable issues of fact whether each defendant further retaliated



       3
          Because some defendants’ allegedly false testimony before a Grand Jury
investigating the assault was secret until after this action was filed, plaintiff could not have
invoked the administrative grievance process to claim the false testimony was retaliatory before
commencing the action without engaging in speculation that some of the testimony was false.
Under these circumstances, it is not clear as a matter of law that the administrative grievance
process was functionally available to the defendant.

                                               6
by participating in efforts to thwart the administrative grievance process, and those

additional acts may therefore be actionable even absent administrative exhaustion.

See Ross v. Blake, 136 S.Ct. 1850, 1859-60 (2016). Summary judgment pursuant to

Fed. R. Civ. P. 56(a) in favor of defendants Michienzi, Barlow-Harper and Myers on

plaintiff’s retaliation claim is therefore denied.

       III. A Heck v. Humphrey4 Bar to the Claims. The Court adopts the findings

and conclusions in the Report and Recommendation on this argument of the

defendants, Dkt. No. 259, pp. 11-12, and the defendants’ motion for partial summary

judgment on the retaliation claim pursuant to Fed. R. Civ. P. 56(a) is denied for the

reasons stated by the Magistrate Judge. Id.

       IV. Defendant Myers’ Use of Force and Failure to Protect. The Court

adopts the findings and conclusions in the Report and Recommendation on the

argument of defendant Myers that he used only de minimus force to restrain plaintiff

Diaz and that he did violate his duty to intervene to protect plaintiff. Dkt. No. 259, pp.

12-17. Defendant Myers’ motion for summary judgment on the assault claim pursuant

to Fed. R. Civ. P. 56(a) is denied for the reasons stated by the Magistrate Judge. Id.

       V. Defendant Barlow-Harper’s Failure to Protect. The Court finds that

plaintiff Diaz has raised triable issues of material fact whether defendant Barlow-

Harper could have intervened to protect the plaintiff at various points of time during

the allegedly lengthy assault in D-Block, or later, when she may have seen and heard

the assault continuing in the infirmary at Wende. Dkt. No. 222, pp. 89-92, ¶¶ 33-49.

       4
           512 U.S. 477 (1994).

                                               7
Accordingly, the Court does not adopt the findings and conclusions in the Report and

Recommendation with respect to defendant Barlow-Harper’s motion for summary

judgment pursuant to Fed. R. Civ. P. 56(a) in her favor on a failure-to-protect theory

and denies her motion for partial summary judgment on this ground.

       VI. Defendant Artus’ Lack of Personal Involvement and
           his De Facto Policy Allowing Assaults and Retaliation.

       The Court adopts the findings of the Magistrate Judge that plaintiff Diaz raises

no triable issues of fact sufficient to merit trial involving defendant Artus’ having a

direct role in the alleged assault of plaintiff. Dkt. No. 259, pp. 17-23. Defendant Artus

was not present or otherwise directly involved during the March 22, 2012 assault.

       However, the Court does not adopt the recommendation to grant summary

judgment on the claim that defendant Artus maintained a de facto policy permitting

officers’ assaults and retaliation against prisoners who complained of mistreatment at

the time of the events alleged by plaintiff Diaz. Although the defendant became the

Superintendent of Wende when he was assigned there on August 22, 2011,

approximately seven months before the alleged assault and cover-up, admissible

Department of Correctional Services records combined with available witness

testimony create triable issues of fact.

       Moreover, there are triable issues of fact whether defendant Artus was

personally involved in thwarting the administrative grievance process after the assault,

and thereby personally involved in continuing retaliation against plaintiff Diaz for

plaintiff’s complaints of mistreatment by corrections officers. Dkt. No. 222, pp. 94-96,



                                             8
¶¶ 57-72. Accordingly, summary judgment in favor of defendant Artus pursuant to

Fed. R. Civ. P. 56(a) is partially denied as described above, but is granted with

respect to any claim that he was directly involved in the assault.

       VII. Further Proceedings and Rule 56(f)(3) Notice. Before May 17, 2019, the

parties shall confer about their availability for a bench trial pursuant to Fed. R. Civ. P.

42(b) of the defendants’ failure-to-exhaust affirmative defenses under 42 U.S.C.

§ 1997e(a). See Messa v. Goord, 652 F.3d 305, 309-310 (2d Cir. 2011); see e.g.,

Adams v. O’Hara, 2019 WL 652409 (N.D.N.Y. 2019).

       Further, pursuant to Fed. R. Civ. P. 56(f)(3), the Court hereby notifies the

parties that the Court intends to consider granting partial summary judgment to

plaintiff Diaz with respect to the defendants’ failure-to-exhaust affirmative defenses

under 42 U.S.C. § 1997e(a). On or before May 17, 2019, the defendants shall file

statements whether the following facts are disputed or undisputed:

       1. The documents at Dkt. Nos. 223-42, 223-45, 223-52, and 223-44 are each

fair and accurate copies of records related to plaintiff Diaz’s grievance

WDE-36319-12.

       2. The documents at Dkt. Nos. 223-35, 223-33, and 223-32 are each fair and

accurate copies of records related to plaintiff’s grievance WDE-36344-l2.

If defendants dispute any of the facts referenced in the preceding two paragraphs,

they shall provide the Court with a proffer of the admissible evidence and governing

law upon which they rely to dispute any facts relevant to the authenticity of each of the

documents.


                                             9
       On or before May 17, 2019, the defendants shall show cause why the Court

should not grant partial summary judgment pursuant to Fed. R. Civ. P. 56(a) and

56(f)(3) in favor of plaintiff Diaz on the defendants’ 42 U.S.C. § 1997e(a) exhaustion

affirmative defenses as follows:

       1. Plaintiff exhausted the claim in grievance WDE-36319-l2 that he was

assaulted on March 22, 2012 by prison officials acting under color of law.

       2. Plaintiff exhausted the claim in grievance WDE-36319-l2 that the alleged

assault on March 22, 2012 by prison officials was retaliation under color of law for

complaints plaintiff had made of being mistreated.

       3. Plaintiff exhausted the claim in grievance WDE-36344-l2 that he was

deprived of property and harassed by a prison official or prison officials on March 19,

2012, and that the officials were acting under color of law in retaliation for complaints

plaintiff had made of being mistreated.

       Plaintiff shall respond to the defendants’ May 17, 2019 filings on or before May

24, 2019. Defendants’ shall reply on or before May 29, 2019.

       Counsel shall appear for a status conference, for oral argument of the issues

raised in the Court’s Fed. R. Civ. P. 56(f)(3) notice, and to set dates for further

proceedings, including commencement of a bench trial pursuant to Fed. R. Civ. P.

42(b) of the defendants’ remaining failure-to-exhaust affirmative defenses under 42

U.S.C. § 1997e(a) on June 3, 2019 at 1:30 p.m.




                                            10
                                   CONCLUSION

      For the reasons stated above, the motions for summary judgment pursuant to

Fed. R. Civ. P. 56(a) of defendants Myers (Dkt. No. 207), and Barlow-Harper (Dkt. No.

208) are denied; the motion of for summary judgment of defendant Artus (Dkt. No.

206) is granted in part and denied in part as specified above; and the motions for

partial summary judgment of defendants Michienzi (Dkt. No. 203) and McCann (Dkt.

No. 205) are denied. The Report and Recommendation (Dkt. No. 259) is adopted in

part and rejected in part as specified above.

      IT IS SO ORDERED.


                                        __s/Richard J. Arcara____________
                                        HONORABLE RICHARD J. ARCARA
                                        UNITED STATES DISTRICT COURT

Dated: May 3, 2019




                                           11
